Citation Nr: 1453046	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  08-37 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a spine disorder, to include as secondary to the service-connected pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in May 2010.   A transcript of these proceedings has been associated with the Veteran's VBMS electronic file. 

In January 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC.  

In a February 2013 decision, the Board dismissed claims of entitlement to service connection for a joint disorder, claimed as stiffness of the joints, including as secondary to the service-connected pulmonary sarcoidosis residuals, and for 
a dental disorder, to include loss of teeth, including as secondary to the service-connected pulmonary sarcoidosis residuals.  The issue of entitlement to service connection for a spine disorder, to include as secondary to the service-connected pulmonary sarcoidosis was remanded for further development.  

The claim was again remanded in October 2013 for further development.  


FINDING OF FACT

The medical evidence indicates that degenerative joint disease and degenerative disc disease of the lumbar spine did not have an onset in service or within one year of service, nor are such disabilities shown to have been caused or aggravated by the Veteran's service-connected sarcoidosis. 






CONCLUSION OF LAW

The criteria for an award of service connection for degenerative joint disease and degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In letters dated in September and October 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations, which taken together, fully address the criteria for deciding the claim.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

Finally, the Board notes that this matter was remanded in October 2013 in order to obtain certain documents and medical reports that had been identified in the record, but were not contained in the claims file.  These records have since been associated with the Veteran's electronic claims file.  In this regard, the Board notes that the Veteran was requested to send or authorize VA to obtain certain private dental records.  No response was received.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Service connection for a prostate disability.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disability at issue in this appeal is a chronic disease for these purposes.

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran is presently service-connected for sarcoidosis, which he contends has caused or aggravated a spine disorder.  

In this case, the Veteran's VA primary care physician (PCP) in December 2008 noted that sarcoidosis had been recently confirmed.  On this basis, the physician stated that "I feel that since there is a strong correlation of improper calcium metabolism and he has calcium buildup problems in his ankles and hips [both bilateral] that is as likely as not that the sarcoidosis is the agent of damaging and making his mentioned joints arthritic and painful."  See VVA 12/21 CAPRI p. 296.

The Veteran underwent a VA examination in April 2009.  After a review of the record and an objective examination, the examiner concluded that it was less likely as not that the Veteran's osteoarthritis was secondary to sarcoidosis.  In contrast to the Veteran's PCP, the VA examiner found that the Veteran's calcium levels were within normal limits.  He noted that there was no calcium buildup.  

In order to resolve the apparent conflict in the medical evidence, the Veteran was afforded a VA examination dated in February 2011.  The examiner indicated that the claims file was available and reviewed in connection with the examination and report.  The examination was provided for multiple joints and the spine.  The medical history was taken for each joint and a comprehensive  examination was conducted.  Relevant testing was also accomplished, including lab reports and x-rays.  The Veteran was diagnosed with DJD and DDD most prominent at L5/S.  In this regard, the examiner stated that, based on a review of the Veteran past test results, "past serial determination of Sarcoid activity via the ACE level [indicate that] it has never been elevated. ... [O]n two occasions there have been elevations including the value from the C&P examination, however the ionized calcium is not elevated (1.26). This is the critical calcium value for driving distortions in physiologic calcium balance in the body.  The measurements of bone activity the alkaline phosphatase have never been elevated.  In Sarcoidosis associated hypercalcemia the mechnanism is thought to be via granulomatous inflammatory macrophage production of the Vitamin D metabolites that promote calcium absorption by the gut and calcium reabsorption by the kidney tubules. Vitamin D metabolites have been measured serially in this Veteran and have either been normal or low. The current assessment of the calcium regulating hormone iPTH was normal which is not helpful in assessing whether there is a parathyroid driven reason for the borderline calciums."  

After examination, the examiner found that the Veteran's spine condition was less likely as not (less than 50/50 probability) caused by or a result of the service-connected sarcoidosis.  The examiner then set out a lengthy explanation supporting this opinion.  He first identified himself as a board certified internist and rheumatologist with 30 years of clinical experience in the field of arthritis, to include sarcoid arthropathies.  He then explained the sarcoid disease process and noted the findings of various studies.  After applying this at length to the Veteran's symptoms and past test results, including x-rays and calcium lab reports, the examiner found that "[a]ll in all with the possible exception of the right wrist (bone involvement) the examiner is of the opinion that it is less likely as not the Veteran's spinal or peripheral joint symptoms are caused from his S/C sarcoidosis process."  See 2/21 VVA CAPRI pp. 41-43.

In a May 2012 addendum opinion, the examiner also opined, in a similarly comprehensive fashion, that the service-connected sarcoidosis did not aggravate the Veteran's diagnosed low back disability.  And in regard to a direct connection between his spine and his service experience, the examiner found that the onset of the symptoms was too late to attribute to general service experiences and the x-ray findings were noted to be quite compatible with his age. Thus, this area as well was found to be less likely as not to be related to his service experiences.  See 2/21 VVA CAPRI pp. 43-44.

Finally, a confirming opinion was rendered by an orthopedic surgeon, received by VA in October 2012.  This physician stated that he had reviewed the Veteran's claims file and CPRS records, to include the above 2011 VA examination report and found that, based on a review of the records and x-rays, that the Veteran's joint a spine conditions were less likely caused or aggravated by his military service.  

In this regard, the Board notes that the Veteran was also afforded a dental VA examination dated in June 2012.  While this examination was not directly in connection with the spine claim, its findings are nevertheless instructive.  In that examination, the examiner found that, based on the record review and the examination results, it was not likely that the small portions of tooth structure which fractured off of patient's teeth as provided in the report were caused by the leaching of calcium from the patient's teeth as a result of his service-connected sarcoidosis.  See 2/21 VVA CAPRI p. 18.

Based on the foregoing, the Board finds that the preponderance of the medical evidence is against a finding that the Veteran's diagnosed degenerative joint disease and degenerative disc disease of the lumbar spine is related to military service or service-connected sarcoidosis.  While the Veteran's primary care physician indicated that it was likely that the condition was related to sarcoidosis.  The 2009 and 2011 VA examiners, after extensive review of the Veteran and his medical history, did not.  This was confirmed in an October 2012 opinion of an orthopedic surgeon.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners reviewed the claims file and were apprised of the medical history and the Veteran's specific contentions regarding the relationship between military service and/or service-connected sarcoidosis and the Veteran diagnosed back condition.  After examinations and review, the examiners provided definite opinions supported by detailed and reasoned rationales.  As such, these opinions are highly probative.  

The Veteran has contended that his low back disability is related to his sarcoidosis.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the diagnosed low back disability is related to military service or his service-connected sarcoidosis is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though arthritis of the back is a chronic disease and could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  Indeed, the Veteran did not indicate back symptoms until many years after service and the 2011 VA examiner specifically found that the diagnosis was too late to be attributable to service.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection for prostate cancer.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for degenerative joint disease and degenerative disc disease of the lumbar spine is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


